Title: Jefferson’s Report on the Petition of a Hessian Deserter, 24 February 1791
From: Jefferson, Thomas
To: Congress


The Secretary of State having had under consideration the Petition of Nicholas Ferdinand Westphal, to him referred by the House of Representatives, and having made such inquiry into the facts alledged as the case admits, makes thereon the following
Report
It appears by the affidavit of the Petitioner (the best evidence the nature of the case admits) that he was a Sergeant Major in the British service in the earlier part of the late war: that he was induced by certain handbills, dispersed in their Camp, to desert from Fort Edward and to bring off his whole picquet, consisting of 12 men, which he did on the 8th. of August 1777. that after great hardships and dangers he arrived on the 17th. of the same month at the American Camp at Stillwater, with only 5 of his men whom he presented with himself to the American commanding officer, by whose orders he brought the men on to Philadelphia, where they were permitted to disperse: the facts of his desertion and bringing to the American Camp a part of a picquet being confirmed by the certificate of General St. Clair.
It appears that the Petitioner afterwards retired into the Country, and married; that after the war he sent his wife and two children to Hanover, by the way of Hamburg, to endeavour to recover his property there, from whence they returned without having been able to do it: that he is, by an accident, disabled permanently from labour, and is, with his wife and three children, in a very indigent and helpless condition.
It appears by a Resolution in the printed Journals of August 27th. 1776, that Congress promised to every non commissioned  officer who should leave the service of the Enemy and become a Citizen of these States one hundred acres of unappropriated lands: and moreover that where officers should bring with them a number of foreign soldiers they would (besides the lands promised to the said officers and soldiers) give “to such officers further rewards proportioned to the numbers they should bring over, and suited to the nature of their wants”; which Resolution was translated into German, printed in handbills, sent into the Enemy’s Camp and there circulated.
The Secretary of State seeking for principles whereon to estimate the further reward promised by the said Resolution of Congress, considering that a Soldier withdrawn from an Enemy saves the necessity and consequently the expences of raising one on our part: that the first expences of raising a soldier were, by the Resolution of June 26th. 1776, 10 dollars of bounty in money, and by that of September 6th. 1777, a bounty of clothes estimated in the Resolution at 47.67 dollars, and worth at the then rate of depreciation 46.14 dollars of silver, the two articles making together 56.14 dollars on each soldier: that the Petitioner having brought 5 others with him, saved these first expences on 6 men, amounting to 336.84 dollars. That in relinguishing this benefit to the officer, there will yet remain to the United States the saving of the subsequent expences of annual pay, clothing and subsistence:
Is of opinion that one hundred acres of unappropriated lands should be granted to the Petitioner free of all charges, and that there be paid to him as a further reward the sum of 336.84 dollars with interest thereon at the rate of 6 per cent per annum from the 17th. of August 1777 until paid.

Th: Jefferson Feb. 24. 1791.

